        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 1 of 25




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GREG PALAST and                        )
HELEN BUTLER,                          )
                                       )
      Plaintiffs,                      )
                                       )      CIVIL ACTION FILE
v.                                     )      NO. 1:18-CV-04809-ELR
                                       )
BRIAN KEMP, in his official            )
capacity as Secretary of State of      )      JURY TRIAL DEMANDED
the State of Georgia, 1                )
                                       )
      Defendant.                       )

                                     ANSWER

      COMES NOW, Brian Kemp, in his official capacity as Secretary of State of

the State of Georgia (“Defendant” or “Kemp”), by and through counsel, and

respectfully answers Plaintiffs Greg Palast’s (“Palast”) and Helen Butler’s

(“Butler”) (collectively, “Plaintiffs”) Complaint as follows:

                                INTRODUCTION

      Despite its hyperbole and irrelevant allegations, this lawsuit is about requests

to produce documents and nothing more. Plaintiffs, one of whom claims to be an



1
 Defendant Kemp resigned from his position as Secretary of State, which will be
effective later today. Governor Deal has appointed Robyn A. Crittenden as the
new Secretary of State for the State of Georgia.
           Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 2 of 25




internationally-known reporter, have a theory about how the State of Georgia

conducts elections. That theory is not borne out by the facts, but Plaintiffs

continue to press ahead with this lawsuit that was filed just before the election and

reported and distributed widely by Plaintiff Palast. Although this lawsuit is

frequently described publicly as something more, the complaint is only about

documents. It is also meritless.

                        FIRST AFFIRMATIVE DEFENSE

        The allegations in the Complaint fail to state a claim against Defendant upon

which relief may be granted.

                      SECOND AFFIRMATIVE DEFENSE

        Defendant reserves the right to amend his defenses and to add additional

ones.

        Defendant answers the specific paragraphs of Plaintiffs’ Complaint as

follows:

                                   INTRODUCTION

                                         1.

        Defendant admits the allegations contained in paragraph 1 of Plaintiffs’

Complaint.



                                          -2-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 3 of 25




                                         2.

      The National Voter Registration Act (“NVRA”) speaks for itself and,

accordingly, Paragraph 2 of Plaintiffs’ Complaint does not require a response.

Defendant denies any of Plaintiffs’ characterizations of the NVRA, as well as any

other allegations stated or implied in this paragraph.

                                         3.

      The NVRA speaks for itself and, accordingly, Paragraph 3 of Plaintiffs’

Complaint does not require a response. Defendant denies any of Plaintiffs’

characterizations of the NVRA, as well as any other allegations stated or implied in

this paragraph.

                                         4.

      Defendant denies the allegations contained in Paragraph 4 of Plaintiffs’

Complaint as pled.

                                         5.

      The NVRA speaks for itself and, accordingly, Paragraph 5 of Plaintiffs’

Complaint does not require a response. Defendant denies any of Plaintiffs’

characterizations of the NVRA, as well as any other allegations stated or implied in

this paragraph.



                                         -3-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 4 of 25




                                         6.

      The allegations in this paragraph improperly contain multiple distinct factual

allegations, not all of which pertain to the Defendant. Paragraph 6 of Plaintiffs’

Complaint makes assertions unrelated to Defendant that are outside the scope of

Defendant’s knowledge and are therefore denied on that basis. All other

allegations stated or implied in this paragraph are denied.

                                         7.

      The allegations in this paragraph improperly contain multiple distinct factual

allegations, not all of which pertain to the Defendant. Paragraph 7 of Plaintiffs’

Complaint makes assertions unrelated to Defendant that are outside the scope of

Defendant’s knowledge and are therefore denied on that basis. All other

allegations stated or implied in this paragraph are denied as pled.

                                         8.

      The allegations in this paragraph improperly contain multiple distinct factual

allegations, not all of which pertain to the Defendant. Paragraph 8 of Plaintiffs’

Complaint makes assertions unrelated to Defendant that are outside the scope of

Defendant’s knowledge and are therefore denied on that basis. All other

allegations stated or implied in this paragraph are denied as pled.



                                         -4-
          Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 5 of 25




                                          9.

        The allegations in Paragraph 9 of Plaintiffs’ Complaint refer to Plaintiffs’

subjective beliefs, which are outside the scope of Defendant’s knowledge and are

therefore denied on that basis. All other allegations stated or implied in this

paragraph are denied.

                                      PARTIES

                                          10.

        The allegations in Paragraph 10 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                                          11.

        The allegations in Paragraph 11 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                                          12.

        Defendant admits that he previously served as the Secretary of State for the

State of Georgia.2 The remaining allegations in Paragraph 12 of Plaintiffs’

Complaint are statements of the law. The law speaks for itself and, accordingly,

these allegations do not require a response. Defendant denies any of Plaintiffs’




2
    See supra note 1.
                                          -5-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 6 of 25




characterizations of the law, and all other allegations stated or implied in this

paragraph are denied.

                          JURISDICTION AND VENUE

                                         13.

      Defendant admits that his Court possesses subject matter and personal

jurisdiction, and that venue is proper. All other allegations stated or implied in

Paragraph 13 of Plaintiffs’ Complaint are denied.

                           FACTUAL ALLEGATIONS

                                         14.

      The allegations in Paragraph 14 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                                         15.

      This paragraph improperly contains multiple distinct factual allegations and

legal conclusions. To the extent that they are statements of the law, the law speaks

for itself and, accordingly, these allegations do not require a response. Defendant

denies any of Plaintiffs’ characterizations of the law. Factual assertions unrelated

to Defendant are outside the scope of Defendant’s knowledge and are therefore

denied on that basis. All other allegations stated or implied in Paragraph 15 of

Plaintiffs’ Complaint are denied.

                                          -6-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 7 of 25




                                        16.

      This paragraph improperly contains multiple distinct factual allegations and

legal conclusions. To the extent that they are statements of the law, the law speaks

for itself and, accordingly, these allegations do not require a response. Defendant

denies any of Plaintiffs’ characterizations of the law. Factual assertions unrelated

to Defendant are outside the scope of Defendant’s knowledge and are therefore

denied on that basis. All other allegations stated or implied in Paragraph 16 of

Plaintiffs’ Complaint are denied.

                                        17.

      This paragraph improperly contains multiple distinct factual allegations and

legal conclusions. To the extent that they are statements of the law, the law speaks

for itself and, accordingly, these allegations do not require a response. Defendant

denies any of Plaintiffs’ characterizations of the law. Factual assertions unrelated

to Defendant are outside the scope of Defendant’s knowledge and are therefore

denied on that basis. All other allegations stated or implied in Paragraph 17 of

Plaintiffs’ Complaint are denied.

                                        18.

      Defendant denies the allegations contained in Paragraph 18 of Plaintiffs’

Complaint as pled.

                                         -7-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 8 of 25




                                        19.

      The allegations in Paragraph 19 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                                        20.

      The allegations in Paragraph 20 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                           Initial Information Request

                                        21.

      The allegations in Paragraph 21 of Plaintiffs’ Complaint refer to a document

that was not included as an attachment to Plaintiffs’ Complaint. To the extent that

it exists, such document speaks for itself. Defendant denies any of Plaintiffs’

characterizations of the document. All other allegations stated or implied in this

paragraph are denied.

                                        22.

      The allegations in Paragraph 22 of Plaintiffs’ Complaint refer to a document

that was not included as an attachment to Plaintiffs’ Complaint. To the extent that

it exists, such document speaks for itself. Defendant denies any of Plaintiffs’

characterizations of the document. All other allegations stated or implied in this

paragraph are denied.

                                         -8-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 9 of 25




                                         23.

      The allegations in Paragraph 23 of Plaintiffs’ Complaint refer to a document

that was not included as an attachment to Plaintiffs’ Complaint. To the extent that

it exists, such document speaks for itself. Defendant denies any of Plaintiffs’

characterizations of the document. All other allegations stated or implied in this

paragraph are denied.

                                         24.

      The allegations in Paragraph 24 of Plaintiffs’ Complaint refer to a

responsive document that was not included as an attachment to Plaintiffs’

Complaint. To the extent that it exists, such document speaks for itself. Defendant

denies any of Plaintiffs’ characterizations of the document. All other allegations

stated or implied in this paragraph are denied.

                               90-day NVRA Notice

                                         25.

      The allegations in Paragraph 25 of Plaintiffs’ Complaint refer to Plaintiffs’

subjective beliefs and reactions of other states, which are both outside the scope of

Defendant’s knowledge and are therefore denied on that basis. All other

allegations stated or implied in this paragraph are denied.



                                         -9-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 10 of 25




                                         26.

      The allegations in Paragraph 26 of Plaintiffs’ Complaint refer to Plaintiffs’

subjective beliefs, which are outside the scope of Defendant’s knowledge and are

therefore denied on that basis. All other allegations stated or implied in this

paragraph are denied.

                                         27.

      The allegations in Paragraph 27 of Plaintiffs’ Complaint refer to a document

that was not included as an attachment to Plaintiffs’ Complaint. To the extent that

it exists, such document speaks for itself. Defendant denies any of Plaintiffs’

characterizations of the document. All other allegations stated or implied in this

paragraph are denied.

                                         28.

      The allegations in Paragraph 28 of Plaintiffs’ Complaint refer to a document

that was not included as an attachment to Plaintiffs’ Complaint. To the extent that

it exists, such document speaks for itself. Defendant denies any of Plaintiffs’

characterizations of the document. All other allegations stated or implied in this

paragraph are denied.




                                         -10-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 11 of 25




                                         29.

      The allegations in Paragraph 29 of Plaintiffs’ Complaint refer to a document

that was not included as an attachment to Plaintiffs’ Complaint. To the extent that

it exists, such document speaks for itself. Defendant denies any of Plaintiffs’

characterizations of the document. All other allegations stated or implied in this

paragraph are denied.

                                         30.

      The allegations in Paragraph 30 of Plaintiffs’ Complaint refer to a document

that was not included as an attachment to Plaintiffs’ Complaint. To the extent that

it exists, such document speaks for itself. Defendant denies any of Plaintiffs’

characterizations of the document. All other allegations stated or implied in this

paragraph are denied.

                                         31.

      The allegations in Paragraph 31 of Plaintiffs’ Complaint contain summary

data from documents that were not included as attachments to Plaintiffs’

Complaint. To the extent that they exist, such documents speak for themselves.

Defendant denies any of Plaintiffs’ characterizations of the documents. All other

allegations stated or implied in this paragraph are denied.



                                        -11-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 12 of 25




                                         32.

      The allegations in Paragraph 32 of Plaintiffs’ Complaint refer to Plaintiffs’

subjective beliefs, which are outside the scope of Defendant’s knowledge and are

therefore denied on that basis. All other allegations stated or implied in this

paragraph are denied.

                                         33.

      This paragraph improperly contains multiple distinct factual allegations and

legal conclusions, not all of which pertain to Defendant. To the extent that they are

statements of the law, the law speaks for itself and, accordingly, these allegations

do not require a response. Defendant denies any of Plaintiffs’ characterizations of

the law. Factual allegations unrelated to Defendant are outside the scope of

Defendant’s knowledge and are therefore denied on that basis. All other

allegations stated or implied in Paragraph 33 of Plaintiffs’ Complaint are denied.

                                         34.

      The law speaks for itself and, accordingly, Paragraph 34 of Plaintiffs’

Complaint does not require a response. Defendant denies any of Plaintiffs’

characterizations of the law, as well as any other allegations stated or implied in

this paragraph.



                                         -12-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 13 of 25




                                         35.

      Defendant denies the allegations contained in Paragraph 35 of Plaintiffs’

Complaint as pled.

                                         36.

      The allegations in Paragraph 36 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                                         37.

      The allegations in Paragraph 37 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                                         38.

      Factual assertions unrelated to Defendant are outside the scope of

Defendant’s knowledge and are therefore denied on that basis. All other

allegations stated or implied in Paragraph 38 of Plaintiffs’ Complaint are denied.

                                         39.

      The allegations in Paragraph 39 of Plaintiffs’ Complaint improperly contain

multiple distinct factual allegations, all of which are outside the scope of

Defendant’s knowledge and are therefore denied on that basis. All other

allegations stated or implied in this paragraph are denied.



                                         -13-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 14 of 25




                                         40.

      The allegations in Paragraph 40 of Plaintiffs’ Complaint refer to subjective

beliefs of unnamed “professional data analysts,” which are outside the scope of

Defendant’s knowledge and are therefore denied on that basis. All other

allegations stated or implied in this paragraph are denied.

                                         41.

      The allegations in Paragraph 41 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                                         42.

      The allegations in this paragraph improperly contain multiple distinct factual

allegations, not all of which pertain to defendant. Factual assertions unrelated to

Defendant are outside the scope of Defendant’s knowledge and are therefore

denied on that basis. The allegations in this paragraph further contain summary

data from documents that were not included as attachments to Plaintiffs’

Complaint. To the extent that they exist, such documents speak for themselves.

Defendant denies any of Plaintiffs’ characterizations of the documents. All other

allegations stated or implied in Paragraph 42 of Plaintiffs’ Complaint and/or its

attendant footnote are denied.



                                        -14-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 15 of 25




                             Lack of Crosscheck Data

                                         43.

      The allegations in this paragraph refer to Plaintiffs’ subjective beliefs, which

are outside the scope of Defendant’s knowledge and are therefore denied on that

basis. All other allegations stated or implied in this paragraph are denied.

                                         44.

      Defendant denies the allegations contained in Paragraph 44 of Plaintiffs’

Complaint.

                                         45.

      The allegations in Paragraph 45 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                                         46.

      The allegations in Paragraph 46 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis. The

allegations in this paragraph further contain summary data from documents that

were not included as attachments to Plaintiffs’ Complaint. To the extent that they

exist, such documents speak for themselves. Defendant denies any of Plaintiffs’

characterizations of the documents.



                                        -15-
          Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 16 of 25




                 Posting this Data on the Gregpalast.com website

                                          47.

      The allegations in Paragraph 47 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                                          48.

      The allegations in Paragraph 48 of Plaintiffs’ Complaint improperly contain

multiple distinct factual allegations and statements of Plaintiffs’ subjective beliefs.

To the extent that the allegations in this paragraph refer to Plaintiffs’ subjective

beliefs, such are outside the scope of Defendant’s knowledge and are therefore

denied on that basis. All other allegations stated or implied in this paragraph are

denied.

                                          49.

      The allegations in Paragraph 49 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                                          50.

      The allegations in Paragraph 50 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.




                                         -16-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 17 of 25




                                         51.

      The allegations in Paragraph 51 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                                         52.

      The allegations in Paragraph 52 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                                         53.

      The allegations in Paragraph 53 of Plaintiffs’ Complaint are outside the

scope of Defendant’s knowledge and are therefore denied on that basis.

                                         54.

      The allegations in this paragraph improperly contain multiple distinct factual

allegations and statements of Plaintiffs’ subjective and/or speculative beliefs

regarding their own allegations. To the extent that the allegations are of Plaintiffs’

subjective and/or speculative beliefs, such are outside the scope of Defendant’s

knowledge, and are therefore denied on this basis. All other allegations stated or

implied in Paragraph 54 of Plaintiffs’ Complaint are denied.

                                         55.

      This paragraph contains no new factual allegations, and is purely a statement

of Plaintiffs’ subjective and/or speculative beliefs regarding their own allegations.

                                         -17-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 18 of 25




Therefore, this paragraph does not require a response. To the extent that any

factual allegations are contained or implied in Paragraph 55 of Plaintiffs’

Complaint, such are denied.

                                         56.

      This paragraph contains no new factual allegations, and is purely a statement

of Plaintiffs’ subjective and/or speculative beliefs regarding their own allegations.

Therefore, this paragraph does not require a response. To the extent that any

factual allegations are contained or implied in Paragraph 56 of Plaintiffs’

Complaint, such are denied.

                                         57.

      The allegations in this paragraph improperly contain multiple distinct factual

allegations and statements of Plaintiffs’ subjective and/or speculative beliefs

regarding their own allegations. To the extent that the allegations are of Plaintiffs’

subjective and/or speculative beliefs, such are outside the scope of Defendant’s

knowledge, and are therefore denied on this basis. All other allegations stated or

implied in Paragraph 57 of Plaintiffs’ Complaint are denied.




                                         -18-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 19 of 25




              Failure of Georgia to provide complete information

                             under the NVRA Request

                                         58.

      The allegations in this paragraph improperly contain multiple distinct factual

allegations and statements of Plaintiffs’ subjective and/or speculative beliefs.

Statements of Plaintiffs’ subjective and/or speculative beliefs do not require a

response. All factual allegations contained or implied in Paragraph 58 of Plaintiffs’

Complaint are denied.

                                         59.

      The allegations in this paragraph refer to a document that was not included

in an attachment to Plaintiffs’ Complaint. To the extent that it exists, such

document speaks for itself. Defendant denies any of Plaintiffs’ characterizations of

this document. All other allegations stated or implied in this paragraph are denied.

                                         60.

      Defendant denies the allegations contained in Paragraph 60 of Plaintiffs’

Complaint as pled.

                                         61.

      The allegations in this paragraph refer to Plaintiffs’ subjective beliefs, which

are outside the scope of Defendant’s knowledge and are therefore denied on that

                                         -19-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 20 of 25




basis. All other allegations stated or implied in Paragraph 61 of Plaintiffs’

Complaint are denied.

                                         62.

      Defendant admits Mr. Germany has communicated with Plaintiffs’ legal

counsel, and the records of those communications speak for themselves. All other

allegations stated or implied in Paragraph 62 of Plaintiffs’ Complaint are denied.

                                         63.

      Defendant admits Mr. Germany has communicated with Plaintiffs’ legal

counsel, and the records of those communications speak for themselves. All other

allegations stated or implied in Paragraph 62 of Plaintiffs’ Complaint are denied.

                                         64.

      The allegations in this paragraph refer to statements made by Plaintiffs and a

third-party and are outside the scope of Defendant’s knowledge and are therefore

denied on that basis.

                                         65.

      Paragraph 65 of Plaintiffs’ Complaint refers to an unidentified individual

and an alleged conversation that occurred years ago. Defendant is without

sufficient information to admit or deny the allegations as pled and, therefore,

denies the allegations in Paragraph 65 of Plaintiff’s Complaint.

                                         -20-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 21 of 25




                                            66.

      The allegations in Paragraph 66 of Plaintiffs’ Complaint refer to a website,

but no screenshot or link to such website was included with Plaintiffs’ Complaint.

The contents of any such website speak for themselves and Defendant denies any

of Plaintiffs’ characterizations thereof.

                                            67.

      The allegations in this paragraph improperly contain multiple distinct factual

allegations and statements of Plaintiffs’ subjective and/or speculative beliefs

regarding their own allegations. To the extent that the allegations are of Plaintiffs’

subjective and/or speculative beliefs, or communications by an unidentified third

party or parties, such allegations are outside the scope of Defendant’s knowledge,

and are therefore denied on these bases. All other allegations stated or implied in

Paragraph 67 of Plaintiffs’ Complaint are denied.

                                            68.

      Paragraph 68 of Plaintiffs’ Complaint does not make a factual allegation. It

is denied as pled.




                                            -21-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 22 of 25




                                         69.

      Defendant admits Mr. Germany has communicated with Plaintiffs’ legal

counsel, and the records of those communications speak for themselves. All other

allegations stated or implied in Paragraph 69 of Plaintiffs’ Complaint are denied.

                                         70.

      Defendant is unaware of Plaintiff Palast’s writings and can neither admit nor

deny what those writings claim. The allegations contained or implied in Paragraph

70 of Plaintiffs’ Complaint are, therefore, denied.

                                         71.

      Defendant denies the allegations contained in Paragraph 71 of Plaintiffs’

Complaint.

                                         72.

      Defendant denies the allegations contained in Paragraph 72 of Plaintiffs’

Complaint.

                                         73.

      The NVRA speaks for itself and, accordingly, this paragraph does not

require a response. Defendant denies any of Plaintiffs’ characterizations of the

NVRA, as well as any other allegations stated or implied in this paragraph.



                                        -22-
        Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 23 of 25




                                          74.

      The NVRA speaks for itself and, accordingly, this paragraph does not

require a response. Defendant denies any of Plaintiffs’ characterizations of the

NVRA, as well as any other allegations stated or implied in this paragraph.

                                          75.

      Defendant denies the allegations contained in Paragraph 75 of Plaintiffs’

Complaint.

                                      COUNT 1
  VIOLATION OF PUBLIC DISCLOSURE PROVISION OF THE NVRA

                                          76.

      Defendant incorporates by reference and realleges its responses to Plaintiff’s

preceding allegations as if fully restated herein.

                                          77.

      Defendant denies the allegations contained in Paragraph 77 of Plaintiffs’

Complaint.

                                          78.

      Defendant denies the allegations contained in Paragraph 78 of Plaintiffs’

Complaint.


                                         -23-
       Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 24 of 25




                             RELIEF REQUESTED

      Defendant denies that Plaintiffs are entitled to any relief they seek.

Defendant denies every allegation not specifically admitted herein.

      Respectfully submitted this 8th day of November, 2018.


                                /s/ Josh Belinfante
                                Josh Belinfante
                                Georgia Bar No. 047399
                                jbelinfante@robbinsfirm.com
                                Vincent R. Russo
                                Georgia Bar No. 242628
                                vrusso@robbinsfirm.com
                                David B. Dove
                                Georgia Bar No. 998664
                                ddove@robbinsfirm.com
                                Brian E. Lake
                                Georgia Bar No. 575966
                                blake@robbinsfirm.com
                                Robbins Ross Alloy Belinfante Littlefield LLC
                                500 14th Street, N.W.
                                Atlanta, GA 30318
                                Telephone: (678) 701-9381
                                Facsimile: (404) 856-3250

                                Counsel for Defendant




                                        -24-
       Case 1:18-cv-04809-ELR Document 6 Filed 11/08/18 Page 25 of 25




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing ANSWER

with the Clerk of Court using the CM/ECF electronic filing system which will

automatically send counsel of record e-mail notification of such filing.


                          G. Brian Spears
                          1126 Ponce de Leon Avenue
                          Atlanta, Georgia 30306
                          bspears@mindspring.com

                          Jeanne Mirer
                          Mirer, Mazzocchi & Julien PLLC
                          150 Broadway, 12th Floor
                          New York, New York 10038
                          (pro hac vice pending)

      This 8th day of November, 2018.


                                /s/ Josh Belinfante
                                Josh Belinfante
